BUCK, J.
Upon the merits this case is controlled by that of Wolf v. McKinley, 65 Minn. 156, 68 N. W. 3.
Upon the question of. practice it appears that the trial court made its findings of fact and the order thereon on February 6, 1896, and filed the same February 7, 1896. Subsequently, pursuant to an agreement made between the respective attorneys, amended findings and an order thereon were made by the trial court, and substituted for the original findings, the order bearing date February 21, 1896, and filed February 26,1896. There was some controversy as to the extent and materiality of the additional findings, but, so long as they stood as the completed findings and final order of the court upon the merits, .they must be deemed as the only ones legally in force. The last findings had attached an order for 20 days’ stay. The appeal, therefore, could be taken from the order dated February 21,' 1896, within 30 days after written notice of the same.
*36As the order made herein by the trial court is in conflict with the decision of this court made in the case of Wolf v. McKinley, it is hereby reversed, and the case remanded to the district court of St. Louis county, and said court'directed to amend its conclusions of law, and cause an order to be entered therein awarding to the defendant William P. Lardner, as assignee of William McKinley, insolvent, the funds in controversy.